.
                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA


UNITED STATES OF AMERICA                      )
                                              ) EDTN Arresting Dist No. 1:21-mj-035-SKL
        v.                                    ) Northern Dist. of Georgia – Rome
                                              ) Charging Dist. No. 4:20-cr-026
                                              )
JOSHUA DAVIS                                  )


                                MEMORANDUM AND ORDER

       The defendant appeared for a hearing before the undersigned on February 25, 2021, in
accordance with Rules 5 and 5.1 of the Federal Rules of Criminal Procedure for an initial
appearance of the defendant on an arrest warrant and an Indictment out of the U.S. District Court,
U.S.D.C., Northern District of Georgia, Rome Division. Those present for the hearing included:

               (1)     AUSA Frank Clark for the USA.
               (2)     The defendant, JOSHUA DAVIS.
               (3)     Attorney Myrlene Marsa with Federal Defender Services of
                       Eastern Tennessee as appointed counsel for defendant.

       The defendant had been provided with a copy of the arrest warrant and indictment and had
the opportunity of reviewing those documents with his attorney. It was determined defendant
was capable of being able to read and understand the copy of the aforesaid documents he had been
provided.

       AUSA Clark moved that defendant be detained. The defendant waived any detention
hearing and preliminary hearing in this district and asked that his hearings and any further
proceedings be held in the U.S. District Court, Northern District of Georgia, Rome Division.

       The defendant was also advised of his rights pursuant to Rule 20 of the Federal Rules of
Criminal Procedure. After consulting with his counsel, Defendant asked that he be transferred to
the U.S. District Court, Northern District of Georgia, Rome Division, the charging district.

        It is ORDERED:

        (1) Defendant shall be TEMPORARILY DETAINED pending his transfer to the
        U.S. District Court, Northern District of Georgia, Rome Division as set forth in the
        Order of Temporary Detention Pending Hearing Pursuant to Bail Reform Act.

        (2) The U.S. Marshals Service shall transport defendant to the U.S. District Court,




    Case 1:21-mj-00035-SKL Document 7 Filed 02/26/21 Page 1 of 2 PageID #: 12
    Northern District of Georgia, Rome Division for a hearing on a date to be
    determined once defendant is in said district.

    SO ORDERED.

    ENTER:

                                     s/  Susan K. Lee
                                     SUSAN K. LEE
                                     UNITED STATES MAGISTRATE JUDGE




                                       2




Case 1:21-mj-00035-SKL Document 7 Filed 02/26/21 Page 2 of 2 PageID #: 13
